Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
             DETAILED ACTION
This office action is in response to the communication filed on 07/19/2019. Claims 1-16 are pending in the application. Claims 1-16 have been rejected. 
    Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2019 and 01/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
      				 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over  machine translation of CN 102541762 A1, 2012 (hereinafter Guo Xu) in view of US 2015/0033037 A1 (hereinafter LIDMAN)
Regarding claim 1, Guo Xu teaches a memory address scrambling apparatus disposed on a system on a chip (SoC)  (note figure 1.100: and page 5, starts at line 20: host 100) that is coupled to an off-chip memory, comprising:
a true random number generator configured to generate random keys (note page 3, starts at line 41, and page 7, starts at line 18: true random number generator);
a key memory configured to store the random keys (note page 5, starts at line 42, and page 6, starts at line 1: key storage/ memory); and
an on-chip security controller communicatively coupled to the true random number generator, the key memory, and the off-chip memory, the on-chip security 
a memory interface module  (note page 7, starts at line 47: cache module 305) configured to output an address for data to be read  from or written to the off-chip memory (note page 7, starts at line 47, and page 8, starts at line 10), and
an address scrambling module (note page 7, starts at line 47, and page 8, starts at line 10: cache module 305) configured to acquire a 
Guo Xu  fails to teach expressly acquiring a valid random key stored in key memory, to scramble the address received from the memory interface module using the valid random key.
However, LIDMAN teaches acquiring a valid random key stored in key memory (note para. 0037-0038, 0054: determining predetermined time interval for the keys; random key renewing in predetermined time intervals), to scramble the address received from the memory interface module using the valid random key (note para.0028, 0037-0038, 0054: encoding/ scrambling memory data using the acquired key)
LIDMAN and  Guo Xu  are analogous art because they are from the same field of endeavor of   securing memory data by means of encoding/ scrambling. Guo Xu   method to include acquiring and utilizing a valid random key for scrambling taught by LIDMAN since such mechanism of key validation/ rotation would further ensure protection of data against security threats (note LIDMAN, para.0002-0004)
Regarding claim 2, it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore, Guo Xu  teaches the apparatus of claim 1, wherein the address scrambling module is further configured to:


acquire a second random key generated by the true random number generator (note page 4, starts at line 37, and page 7, starts at line 22: regeneration of random data and updating of key), and
scramble the address received from the memory interface module using the second random key (note page 4, starts at line 37, and page 7, starts at line 22)
Furthermore, LIDMAN teaches determining whether a first random key read from the key memory is valid, in response to the determination that the first random key is valid (note para.0037-0039, 0054: determining predefined time for 
Regarding claim 3, it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore, Guo Xu  teaches the apparatus wherein the address scrambling module further comprises:
a first reading unit configured to read a random key generated by the true random number generator (note page 7, starts at line 9:  obtaining key data);
a writing unit configured to write the random key generated by the true random number generator into the key memory ( note page 8, lines 10-30: write data cache module 304; and read-write control module);
a second reading unit configured to read the random key stored in the key memory (note page 8, starts at line 1: read data cache module 305);
a scrambling unit comprising hardware components and configured to scramble the address according to the random key (note page 8, starts at line 14: encoder 406); and
a sending unit configured to output the scrambled address to the off-chip memory (note page 8, starts at line 24, and page 9, starts at line 5: sending/ outputting encoded data to target unit/ external memory)
Regarding claim 4, it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore, LIDMAN teaches the apparatus of claim 3, wherein the address scrambling module further comprises:
a determining unit configured to determine whether the random key read by the second reading unit is valid (note para.0037-0039, 0054: determining predefined time for revoking older keys; determining predetermined time interval for active keys); and
a selecting unit (note figure 1.150: selector logic) connected to the determining unit (note figure 1.130: memory controller)  and configured to:
in response to the determination that the random key is valid, invoke the random key (note para.0037-0039, 0054);
in response to the determination that the random key is invalid, acquire a new random key generated by the true random number generator (note para. 0037-0039, 0054: revoking older keys, and renewing keys in predetermined time intervals)
Regarding claim 5, it is rejected applying as same motivation and rationale applied above rejecting claim 3, furthermore, Guo Xu teaches the apparatus wherein the address scrambling module further comprises a register unit configured to save the random key read by the second reading unit ( note page 8, lines 10-30: write data cache module 304; and read-write control module)
Regarding claim 6, it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore, Guo Xu teaches the apparatus of any 
Regarding claim 7, it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore, Guo Xu teaches the apparatus wherein the random key generated by the true random number generator is written into the key memory at least twice for storage (note page 4, starts at line 1: storage for true random data; also page 4, lines 30-40: re-generation and storing of true random data)
Regarding claim 8, Guo Xu teaches a memory address scrambling method for a system on chip (SoC) (note figure 1.100: and page 5, starts at line 20: host 100), comprising:
reading a valid random key stored in a key memory disposed on the SoC after an apparatus is powered on or reset (note page 7, starts at line 9:  obtaining key data; also note page 7, lines 21-25: updating key when system is reset; examiner also interprets that read or updated key upon system reset taught by Guo Xu  is a valid key), wherein the valid random key is generated by a true random number generator disposed on the SoC (note page 3, starts at line 41, and page 7, starts at line 18: true random number generator);

outputting the scrambled address to a memory disposed off of the SoC (note page 8, starts at line 24, and page 9, starts at line 5: sending/ outputting encoded data to target unit/ external memory)
In the case, position of above inherency (regarding teaching of reading and utilizing a valid random key stored in a key memory for scrambling) is not found fully supportive, examiner takes a position that LIDMAN reference alternatively teaches the features of reading and utilizing a valid random key stored in a key memory for scrambling (note para. 0028, 0037-0039, 0054: encoding/ scrambling memory data using the acquired key; determining predefined time for revoking older keys; determining predetermined time interval for active keys)
LIDMAN and  Guo Xu  are analogous art because they are from the same field of endeavor of   securing memory data by means of encoding/ scrambling. Therefore, at the time of effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Guo Xu   method to include the features of reading and utilizing a valid random key stored in a key memory for scrambling taught by LIDMAN since such mechanism of determining key validation/ rotation would further ensure data security against unauthorized attempts/ attacks (note LIDMAN, para.0002-0004)
Regarding claim 9, it is rejected applying as same motivation and rationale applied above rejecting claim 8, furthermore, LIDMAN teaches the method further comprises: determining whether a first random key stored in the key memory is valid (note para.0037-0039, 0054: determining predefined time for revoking older keys; determining predetermined time interval for active keys)
Regarding claim 10, it is rejected applying as same motivation and rationale applied above rejecting claim 9, furthermore, LIDMAN teaches the method further comprising: in response to the determination that the first random key is valid, invoking the first random key (note para. 0037-0038, 0054)
Regarding claim 11, it is rejected applying as same motivation and rationale applied above rejecting claim 10, furthermore, LIDMAN teaches the method wherein scrambling, using the valid random key, the address includes scrambling the address using the first random key (note para.0028, 0037-0038, 0054: encoding/ scrambling memory data using the acquired key)
Regarding claim 12, it is rejected applying as same motivation and rationale applied above rejecting claim 9, furthermore, Guo Xu  teaches the method wherein after determining whether the random key stored in the key memory is valid, the method further comprises: in response to the determination that the random key is invalid, powering on or resetting the apparatus (note page 7, starts at line 9:  obtaining key data; also note page 7, lines 21-25: updating key when system is reset)
Regarding claim 13, it is rejected applying as same motivation and rationale applied above rejecting claim 9, furthermore, LIDMAN teaches the method of claim 9, further comprising: in response to the determination that the first random key is invalid: acquiring a second random key generated by the true random number generator (note para.0037-0039, 0054: revoking older keys; random key renewing in predetermined time intervals)
Regarding claim 14, it is rejected applying as same motivation and rationale applied above rejecting claim 13, furthermore, LIDMAN teaches the method, wherein after acquiring the second random key, the method further comprises: storing the second random key into the key memory, and reading the second random key from the key memory (note page 4, starts at line 1: storage for true random data; also page 4, lines 30-40: re-generation and storing of true random data)
Regarding claim 15, it is rejected applying as same motivation and rationale applied above rejecting claim 13, furthermore, LIDMAN teaches the method wherein scrambling, using the valid random key, the address includes scrambling the address using the second random key (note para.0028, 0037-0038, 0054: renewing keys; and encoding/ scrambling memory data using the acquired/ renewed keys)
Regarding claim 16, it is rejected applying as same motivation and rationale applied above rejecting claim 9, furthermore, Guo Xu  teaches the method wherein scrambling, using the valid random key, the address comprises: creating a addr(0,n)<=>addr'(0,n'), n E(0,x),n' E(0,x) wherein a position specified by the address is different from a position specified by the scrambled address (note page 7, starts at line 42: there is a one-to-one correspondence between the calculated target address and the input source address. Due to the true randomness of the key, the mapping relationship is uncertain. In this way, data blocks … can be randomly scattered and stored)

               Conclusion
A shortened statutory period for response to this action is set to expire in 3 (Three) months and 0 (Zero) days from the mailing date of this letter. Failure to respond within the period for response will result in ABANDOMENT of the application (see 35 U.S.C 133, M.P.E.P 710.02(b)). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 8:30 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804. The RightFax number for faxing directly to the examiner is 571-273-3551. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494